1775 PENNSYLVANIA AVENUE NW, SUITE 375                                                   JAMES R MARTIN
WASHINGTON, DC 20006                                                                     jmartin@zelle.com
(202) 899-4100 MAIN (612) 336-9100 FAX                                                      (202) 899-4101



September 2, 2020

VIA ECF

The Honorable Naomi Reice Buchwald
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         RE:     In re LIBOR-Based Financial Instruments Antitrust Litig.,
                 Case No. 11-md-2262 (S.D.N.Y.)

Dear Judge Buchwald:

       I write on behalf of the Federal Deposit Insurance Corporation as Receiver for 39 Closed
Banks (“FDIC-R”) in response to the Court’s August 24, 2020 letter. In that letter, the Court
wrote that it remained disinclined to “so order” the Stipulations of Voluntary Dismissal because
my explanation of intent did not “line up well” with the Stipulations. ECF Nos. 3118, 3120. The
Court asked several questions, which I answer below.

        First, in response to my statement that the FDIC-R wished to avoid any question that the
19 dismissed receiverships (“Dismissed Receiverships”) may participate in future settlements of
class claims, the Court asked which class claims to which I was referring. The referenced classes
are the OTC, Lender, Bondholder, and Green Pond classes. None of the receiverships are
members of the Exchange-Based Plaintiffs class.

        My concern may be illustrated in the following example. Assume for the sake of
discussion that the Dismissed Receiverships dismissed their claims with prejudice and, later, one
of the classes reached a settlement. An objector or settlement administrator could argue that the
Dismissed Receiverships should be barred from participating in that settlement because the prior
dismissals released the same claims being asserted by the class. See, generally, Chase
Manhattan Bank, N.A. v. Celotex Corp., 56 F.3d 343, 345 (2d Cir. 1995) (“voluntary dismissal
with prejudice is an adjudication on the merits for purposes of res judicata.”); Jackson v.
Caribbean Cruise Line, Inc., No. 14-cv-02485 (ADS)(AKT), 2017 WL 9482238, at *4
(E.D.N.Y. Jan. 21, 2017) (“As [plaintiff’s] claims are dismissed with prejudice, he may not bring
these claims elsewhere, whether in his individual capacity or as a class member.”). By
dismissing without prejudice, the Dismissed Receiverships would avoid that risk.




                             ATLANTA | BOSTON | DALLAS | LONDON | MIAMI | MINNEAPOLIS
                              NEW YORK | PHILADELPHIA | SAN FRANCISCO | WASHINGTON, DC
                                                     Zelle.com
The Honorable Naomi Reice Buchwald
September 2, 2020
Page 2


      Second, the Court asked whether the FDIC-R intended to waive the ability of the
Dismissed Receiverships “to participate in any settlement of the cases brought by the FDIC as
Receiver.” The answer is that it depends on timing.

        If, at the time of settlement discussions with a defendant, the Dismissed Receiverships
had already participated in a class settlement with that defendant, then the Dismissed
Receiverships will have already released the claims asserted by the settling class. See, e.g., Final
Judgment and Order of Dismissal with Prejudice Granting Final Approval of Settlement Between
Lender Plaintiffs, JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A., et al., ECF No.
3097 (dismissing claims asserted in settlement class with prejudice as to settling defendants). In
that regard, the FDIC-R intends to waive the ability of the Dismissed Receiverships to participate
in any settlement of cases brought by the FDIC-R. For example, the Dismissed Receiverships
did not seek exclusion from the Green Pond class. As a result, the Dismissed Receiverships have
released the claims asserted in that case against those settling defendants.

        If, on the other hand, the FDIC-R engages in settlement discussions with a defendant
before the Dismissed Receiverships participate in any class settlements with that defendant, the
FDIC-R would expect the defendant to seek a release from the Dismissed Receiverships. In that
respect, the Dismissed Receiverships might participate in any settlement of the cases brought by
FDIC-R.

       I am available to respond to any further questions.

Respectfully,

/s/ James R. Martin
James R. Martin


cc: All Counsel (via ECF)
